         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                       WACO DIVISION

 NCS MULTISTAGE,                            §
 Plaintiff,                                 §
                                            §        6:20-CV-00622-ADA
 v.                                         §
                                            §
 TCO AS,                                    §
 Defendant.                                 §

      ORDER DENYING DEFENDANT TCO AS’S MOTION TO DISMISS PURSUANT
      TO FED. R. CIV. P. 12(b)(2), (3), (6), AND FOR FORUM NON-CONVENIENS

       Before the Court is Defendant TCO AS’s Motion to Dismiss pursuant to Fed. R. Civ. P.

12(b)(2), (3), and (6) which was filed on February 9th, 2021. ECF. No. 57. Plaintiff NCS

Multistage filed its response on March 5th, 2021. ECF. No. 62. Defendant TCO AS then replied

on Marth 12th, 2021. ECF. No. 64. Also before the court is TCO AS’s motion to transfer case for

Forum Non-Conveniens, which was filed on April 30, 2021. ECF No. 71. Plaintiff NCS

Multistage filed its Response on May 19, 2021. ECF No. 74. Defendant TCO AS filed its Reply

on May 24, 2021. After considering all related pleadings and the relevant law, the Court is of the

opinion that both TCO AS’s Motion for Dismissal and Forum Non-Conveniens should be

DENIED.

                                     I. Factual Background

       This is a patent dispute over the Patent No. 10,465,445 and TCO AS’s alleged use of it in

their TDP-PO Floating Device. ECF No. 1 at 1. TCO AS is incorporated and has headquarters in

Bergen, Norway. ECF No. 42 at 1. The TDP-PO devices are marketed and sold in the United

States and are handled by TCO Products, a subsidiary of TCO AS, whose headquarters are in

Houston. ECF No. 71 at 1. NCS Multistage contends that TCO AS is a global company with a

substantial presence in the Western District of Texas and, accordingly has filed the instant patent


                                                 1
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 2 of 15



infringement suit. ECF No. 74 at 10. Further, NCS alleges that many TCO AS employees,

customers, executives, and inventors are located outside the Southern District of Texas and in

fact reside in the Western District of Texas, Eastern District of Texas, Europe, and Canada. Id at

5-7. TCO AS has filed a motion to dismiss and, in the alternative, a motion seeking transfer to

the Southern District of Texas.

                                         II. Standard of Review

  A. Motion to Dismiss for Lack of Personal Jurisdiction

       Pursuant to Federal Rule of Civil Procedure 12(b)(2), the Court may dismiss an action

when it lacks personal jurisdiction over the defendant. For patent cases, Federal Circuit law

governs personal jurisdiction. Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012,

1016 (Fed. Cir. 2009). When there has not been any jurisdictional discovery or an evidentiary

hearing regarding jurisdiction, the "plaintiff usually bears only a prima facie burden." Celgard,

LLC v. SK Innovation Co., Ltd., 792 F.3d 1373, 1378 (Fed. Cir. 2015).

       Personal jurisdiction is proper where the state long-arm statute permits service of process

on the defendant and the requirements of due process are satisfied. Breckenridge Pharm., Inc. v.

Metabolite Labs., Inc., 444 F.3d 1356, 1361 (Fed. Cir. 2006). Because the Texas long-arm statute

has been interpreted as extending to the limit of due process, these two inquiries are the same for

district courts in Texas. Religious Tech. Ctr. v. Liebreich, 339 F.3d 369, 373 (5th Cir. 2003). The

Supreme Court has articulated a two-pronged test to determine whether the requirements of due

process are satisfied: 1) the nonresident must have "minimum contacts" with the forum state, and

2) subjecting the nonresident to jurisdiction must be consistent with "traditional notions of fair

play and substantial justice." Int'l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90

L. Ed. 95 (1945); Breckenridge, 444 F.3d at 1361.

       "The Federal Circuit applies a three-prong test to determine if specific jurisdiction exists:

                                                  2
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 3 of 15



(1) whether the defendant purposefully directed activities at residents of the forum; (2) whether

the claim arises out of or relates to those activities; and (3) whether assertion of personal

jurisdiction is reasonable and fair." Nuance Commc'ns, Inc. v. Abbyy Software House, 626 F.3d

1222, 1231 (Fed. Cir. 2010). The plaintiff has the burden to show minimum contacts exist under

the first two prongs, but the defendant has the burden of proving the exercise of jurisdiction

would be unreasonable under the third. Elecs. For Imaging Inc. v. Coyle, 340 F.3d 1344, 1350

(Fed. Cir. 2003). The Federal Circuit has counseled, however, that the exercise of jurisdiction is

unreasonable only in "the rare situation in which the plaintiff's interest and the state's interest in

adjudicating the dispute in the forum are so attenuated that they are clearly outweighed by the

burden of subjecting the defendant to litigation within the forum." Beverly Hills Fan Co. v. Royal

Sovereign Corp., 21 F.3d 1558, 1568 (Fed. Cir. 1994) (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 477, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).

        The test of reasonableness and fairness is "a multi-factored balancing test that weighs any

burdens on the defendant against various countervailing considerations, including the plaintiff's

interest in a convenient forum and the forum state's interest in resolving controversies flowing

from in-state events." Viam Corp. v. Iowa Export-Import Trading Co., 84 F.3d 424, 429 (Fed.

Cir. 1996) (citing Burger King, 471 U.S. at 477). This test requires balancing the following

factors: " (1) the burden on the defendant; (2) the interests of the forum state; (3) the plaintiff's

interest in obtaining relief; (4) the interstate judicial system's interest in obtaining the most

efficient resolution of controversies; and (5) the interest of the states in furthering their social

policies." Viam Corp., 84 F.3d at 429.

        The Federal Circuit has also applied the "stream of commerce" theory born in World-

Wide Volkswagen Corp. v. Woodson and reaffirmed in Asahi Metal Indus. Co. v. Superior Court.

See Beverly Hills Fan, 21 F.3d at 1566. In Asahi, two four-justice pluralities offered slightly

                                                   3
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 4 of 15



different versions of this theory as a means of establishing the existence of minimum contacts.

Id. Justice Brennan, supported by three other justices, argued jurisdiction could be validly

exercised over a defendant who placed goods into the stream of commerce so long as the

defendant could foresee the goods might end up in the forum state. Id.

       The Federal Circuit has repeatedly refused to endorse either articulation of the stream of

commerce theory. See, e.g., Beverly Hills Fan, 21 F.3d at 1566 ("We need not join this debate

here, since we find that, under either version of the stream of commerce theory, plaintiff made

the required jurisdictional showing."); see also AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d

1358, 1364 (Fed. Cir. 2012) ("Thus, Beverly Hills Fan counsels that we refrain from taking a

position on the proper articulation of the stream-of-commerce theory where the facts of a

particular case mandate exercising or declining to exercise personal jurisdiction under any

articulation of that theory."). Instead, the Federal Circuit's approach is to determine whether the

plaintiff can establish minimum contacts—or has failed to establish minimum contacts—under

both theories, making the choice between theories unnecessary. AFTG-TG, 689 F.3d at 1364.

  B. Motion to Dismiss for Improper Venue

       "Any civil action for patent infringement may be brought in any judicial district where the

defendant resides, or where the defendant has committed acts of infringement and has a regular

and established place of business." 28 U.S.C. § 1400(b). However, when a foreign corporation is

sued for patent infringement, 28 U.S.C. § 1391 applies and not 28 U.S.C. § 1400. In re HTC, 889

F.3d 1349, 1357 (Fed. Cir. 2018). Section 1391(c) in Title 28 of the US Code U.S.C. § 1391(c)

states that “a defendant not resident in the United States may be sued in any judicial district[.]…”

       A party may move to dismiss a claim for improper venue pursuant to Federal Rule of

Civil Procedure 12(b)(3). Once a defendant challenges venue, "the plaintiffs have the burden to

prove that the chosen venue is proper." Zurich Am. Ins. Co. v. Tejas Concrete & Materials Inc.,

                                                 4
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 5 of 15



982 F. Supp. 2d 714, 719 (W.D. Tex. 2013). On a Rule 12(b)(3) motion to dismiss for improper

venue, the court must view all the facts in a light most favorable to the plaintiff. Ambraco, Inc. v.

Bossclip B.V., 570 F.3d 233, 237-38 (5th Cir. 2009). "Thus, a plaintiff may show that venue is

proper by 'setting forth facts that taken as true would establish venue.'" Zurich Am. Ins. Co., 982

F. Supp. 2d at 719; see also Wilson v. Belin, 20 F.3d 644, 648 (5th Cir. 1994).

  C. Motion to Dismiss for Failure to State a Claim

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss

an action for failure to allege “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). In the Fifth

Circuit, motions to dismiss under Rule 12(b)(6) are “viewed with disfavor and are rarely

granted.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (quoting Test

Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 (5th Cir. 2005). A claim cannot be

dismissed under Rule 12(b)(6) unless the plaintiff “would not be entitled to relief under any set

of facts or any possible theory that [it] could prove consistent with the allegations in the

complaint.” Muhammad v. Dallas Cnty. Cmly. Supervision & Corrs. Dep’t, 479 F.3d 377, 380

(5th Cir. 2007) (citing Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)). In other words, it

must appear beyond doubt that the plaintiff can prove no set of facts in support of their claim

entitling them to relief. Griffith v. Kroger Co., No. 9:05-CV-76-TH, 2008 WL 11347989, at *2

(E.D. Tex. Mar. 7, 2008) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

        Pursuant to 35 U.S.C. § 271(b), “[w]hoever actively induces infringement of a patent

                                                   5
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 6 of 15



shall be liable as an infringer.” For inducement, the plaintiff must allege specific facts showing

that: (1) the defendant knew of the asserted patent; (2) the defendant knowingly induced a third

party to perform certain acts with the specific intent to induce the third party to directly infringe

the patent; and (3) as a result of the defendants alleged inducement, the third party directly

infringed the patent. See 35 U.S.C. § 271(b); Vita-Mix Corp. v. Basic Holding, Inc., 581 F.3d

1317, 1328 (Fed. Cir. 2009) (“Inducement requires a showing that the alleged inducer knew of

the patent, knowingly induced the infringing acts, and possessed a specific intent to encourage

another’s infringement of the patent.”).

  D. Motion to Transfer Venue for Forum Non-Conveniens

        A district court may transfer a civil action to another district or division where it might

have been brought without the consent of both parties, only if the movant can meet its heavy burden

to show that the transferee venue is clearly more convenient. Hammond Dev. Int’l, Inc. v. Google

LLC, 1:20-cv-00342-ADA, 2020 U.S. Dist. LEXIS 110984, at *5, 16 (W.D. Tex. June 24, 2020)

(Albright, J.).

        Title 28 U.S.C. § 1404(a) provides that, for the convenience of parties, witnesses and in

the interests of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.

“Section 1404(a) is intended to place discretion in the district court to adjudicate motions

for transfer according to an ‘individualized, case-by-case consideration of convenience and

fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting VanDusen v.

Barrack, 376 U.S. 612, 622 (1964)). A motion for transfer, whether intra- or inter-district, involves

a two-step analysis: 1) whether the case could have been properly brought in the forum to which

transfer is sought and 2) whether transfer would promote the interest of justice and/or convenience

of the parties and witnesses. Radmax, 720 F.3d 285, 288; see also In re Volkswagen of America,

                                                    6
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 7 of 15



Inc., 545 F.3d 304, 312, 314 (5th Cir. 2004) (en banc).

       In patent cases, motions to transfer under 28 U.S.C. § 1404(a) are governed by the law of

the regional circuit. In re TS Tech USA Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008). The Fifth

Circuit has held that “[t]he determination of ‘convenience’ turns on a number of public and

private interest factors, none of which can be said to be of dispositive weight.” ActionIndus., Inc.

v. US. Fid & Guar. Co., 358 F.3d 337, 340 (5th Cir. 2004). The private factors include: “(1) the

relative ease of access to sources of proof; (2) the availability of compulsory process to secure

the attendance of witnesses; (3) the cost of attendance for willing witnesses; and (4) all other

practical problems that make trial of a case easy, expeditious and inexpensive.” In reVolkswagen

AG, 371 F.3d 201, 203 (5th Cir. 2004) (hereinafter “Volkswagen I”) (citing to PiperAircraft Co.

v. Reyno, 454 U.S. 235, 241 n.6 (1982)). The public factors include: “(1) the administrative

difficulties flowing from court congestion; (2) the local interest in having localized interests

decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

the avoidance of unnecessary problems of conflict of laws of the application of foreign law.” Id.



                                           III. Discussion

  A.      TCO AS is subject to Personal Jurisdiction in this forum



       NCS AS contends that through shipping specialized products to TCO Products that TCO

AS has purposely directed activities at residents of the forum. ECF. No. 62 at 15. NCS also

argues that this claim relates to the allegedly infringing activities because these specialized

products are used in the allegedly infringing product. Id. The Federal Circuit does not settle on a

test to satisfy minimum contacts in Beverly Hills Fan. 21 F.3d at 1566. Because of this, the Court

will apply Justice Brennan’s stream of commerce theory laid out in Asahi. 480 U.S. 102 (1987).

                                                  7
         Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 8 of 15



(stating jurisdiction could be validly exercised over a defendant who places goods into the stream

of commerce so long as the defendant could foresee the goods might end up in the forum state).

NCS satisfies Justice Brennan’s theory, which requires the defendant to have the ability to

foresee that the goods might end up in the forum state. ECF No. 62 at 11. NCS argues that TCO

AS knew the components would end up in Texas, via direct shipment to TCO Products, and used

to assemble the TDP-PO. Id. at 12. Thus, these shipments and related products satisfy the first

two prongs of Nuance that (1) defendant purposely directed activities at residents of the forum

and (2) that the claim arises out of or relates to those activities . 626 F.3d at 1231.

        The last prong of Nuance, requires the defendant to rebut the showing that the assertion

of personal jurisdiction is reasonable and fair. Reasonableness and fairness is measured by a five-

part balancing test. Viam Corp., 84 F.3d 429. TCO AS must show that a balance of the following

factors leads to the conclusion that personal jurisdiction in this forum is unreasonable and unfair:

(1) jurisdiction would place a burden on the defendant; (2) the forum state has no interest in the

case; (3) the plaintiff's has little interest in obtaining relief; (4) showing the interstate judicial

system's interest in obtaining the most efficient resolution of controversies; and (5) showing the

interest of the states in furthering their social policies." Id. The parties concede the fourth and

fifth prongs are irrelevant to this case. TCO AS contends that back and forth travel between

Norway and Texas is not common and, thus, burdensome on the defendant. ECF. No. 64 at 8.

Undoubtedly, travel between Norway and Texas is inconvenient, but, as NCS AS argues,

establishing TCO Products in Houston for the manufacture and distribution of American TDP-

PO devices, that the forum state has interest due to the prevalence of the product in Texas. ECF.

No. 62 at 15. Lastly, NCS AS argues that because they are based in Texas and the allegedly

infringing TDP-PO device is sold and used in Texas that they have an interest in relief. Id. at 15.

Because the second and third prongs outweigh the first, jurisdiction in this forum is reasonable

                                                    8
            Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 9 of 15



and fair.

  B.        Venue is Proper in the Western District of Texas

        When a foreign corporation is sued for patent infringement, 28 U.S.C. § 1391 applies and

not 28 U.S.C. § 1400. In re HTC, 889 F.3d 1349, 1357 (Fed. Cir. 2018). Section 1391(c) in Title

28 of the US Code states that “a defendant not resident in the United States may be sued in any

judicial district.” Because personal jurisdiction is found and TCO AS is not resident in the

United States, venue is proper in the Western District of Texas.

  C.        NCS AS Properly Stated a Claim

        To evaluate whether NCS’s complaint properly states a claim of induced patent

infringement, the Court looks to Vita-Mix Corp’s three-part test. (1) The defendant knew of the

asserted patent; (2) the defendant knowingly induced a third party to perform certain acts with

the specific intent to induce the third party to directly infringe the patent; and (3) as a result of

the defendants alleged inducement, the third party directly infringed the patent. 581 F.3d at 1328.

        First, NCS AS alleges they informed TCO AS of the patent on December 17, 2019, TCS

AS, via a letter that NCS’s counsel sent to TCO AS’s CEO Mr. Silversten. ECF. No. 50 at 6. Mr.

Silverstein received the letter as he allegedly traveled to Houston in January 2020 to attempt to

resolve the issue. Id. Second, NCS alleges that after they informed TCO AS of the patent, TCO

AS continued to induce their wholly-owned subsidiary TCO Products to manufacture and sell the

product through advertisement on their joint website. Id. 8. TCO AS also continued to ship

components specifically designed for the allegedly infringing product to TCO Products and

continued to induce customers to use the allegedly infringing device. Id. at 7-8. Lastly, and

satisfying the third element in Vita-Mix, based on the pleadings in this case, it can be inferred

that customers put the device to use and allegedly directly infringed the patent.

        Because the first amended complaint satisfies all three factors in Vita-Mix Corp, NCS did

                                                   9
            Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 10 of 15



not fail to state a claim for induced patent infringement for induced patent infringement.


  D.         The Southern District of Texas is not a Clearly More Convenient Venue to the
             Western District of Texas

        The threshold determination in this transfer analysis is whether this case could have been

brought in the destination venue—the Southern District of Texas. As a foreign corporation

brought to suit for patent infringement, venue selection is governed by 28 U.S.C. § 1391 and not

28 U.S.C. § 1400. In re HTC, 889 F.3d 1349, 1357 (Fed. Cir. 2018). Section 1391(c) in Title 28

of the US Code states that “a defendant not resident in the United States may be sued in any

judicial district.” The Southern District of Texas certainly falls under the category of any judicial

district.

        Once the destination venue is deemed appropriate, the convenience of the two venues are

weighed. Hammond Dev. Int'l, Inc. 2020 U.S. Dist. LEXIS 110984, at *4 (W.D. Tex. June 24,

2020) Under Fifth Circuit law, this Court retains discretion to transfer an action to a district where

the transferee venue is clearly more convenient. Hammond, 2020 U.S. Dist. LEXIS 110984, at

*5. If the venue is found to not be clearly more convenient, the plaintiff’s choice of venue should

be respected. Id. Below are the public and private factors the Court considers when deciding to

transfer the instant case based on convenience. The parties agree that the third public factor

(familiarity of the forum with the law that will govern the case) and the fourth public factor

(conflict of laws) are neutral, so those will not be discussed.

                 I. The private Volkswagen factors weigh against transferring the case.

       1. The “relative ease of access to sources of proof” factor weighs against transfer.

        In considering the relative ease of access to sources of proof, this Court looks to

accessibility of witnesses and the accessibility of documents and other physical evidence. Id. at *6-

8. “When determining the weight and impact of the location of witnesses, this Court looks

                                                   10
        Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 11 of 15



at the totality of the circumstances, including but not limited to, ‘the witness’s title and

relevant experience, the likelihood that a witness may have relevant information, the number of

witnesses, the location of those witnesses, whether the testimony of those witnesses goes to an

element of a claim, the amount of public information available to the parties, etc.’” Uniloc 2017

LLC v. Apple Inc., 6-19-cv-00532-ADA, 2020 U.S. Dist. LEXIS 109037, at *32 (W.D. Tex. June

19, 2020) (Albright, J.). Here, many potential and key trial witnesses are in the Western District

of Texas, Europe, Canada, or otherwise outside the Southern District of Texas.

       TCO AS states that because “nearly all evidence is accessible from Houston, the first

factor strongly weighs in favor of transfer.” ECF No. 71 at 5. But as this Court has held, the

relevant inquiry under Fifth Circuit precedent is the physical location of the documents, not where

documents are accessible from. Fintiv, Inc. v. Apple Inc., 6:18-cv000372-ADA, 2019 U.S. Dist.

LEXIS 171102,at *12 (W.D. Tex. Sept. 10, 2019) (Albright, J.) (noting that though documents

may be equally accessible from both districts, “under current Fifth Circuit precedent, the

physical location of electronic documents does affect the outcome of this factor.”); Uniloc, 2020

U.S. Dist. LEXIS, at *29 (W.D. Tex. June 19, 2020). NCS Multistage primary documents were

produced, searched, and collected in Canada. ECF No. 71 at 9. TCO AS themselves admit to

being the “sole possessor of certain unique invalidity evidence”. ECF. No. 76 at 5. Thus, because

relevant documents from NCS’s collection come from Canada and TCO AS’s “unique invalidity

evidence” is possessed by them in Norway, the relative ease of access weighs against transfer.

      2. The “compulsory process” factor weighs in favor of transfer.

       “Transfer is favored when a transferee district has absolute subpoena power over a greater

number of non-party witnesses.” Adaptix, Inc. v. HTC Corp., 937 F. Supp. 2d 867, 874 (E.D. Tex.

2013) (emphasis added). This power only exists over individuals who reside, are employed, or

regularly transact business in person within 100 miles of the court. Fed. R. Civ. P. 45(c)(1)(A).

                                                  11
        Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 12 of 15



The sole inventor and key non-party witness of the asserted patent who resides in the United

States is Travis Harris. Mr. Harris’s is employed within 100 miles of the Houston Division of the

SDTX. ECF No. 71-4 at 2. He is therefore subject to the absolute subpoena power of the

Houston division of SDTX, weighing this factor in favor of transfer.

      3. The “cost of attendance” factor is neutral.

        The convenience of party witnesses is a core consideration under section 1404 analysis. In

re Genentech, 566 F.3d 1338, 1345 (Fed. Cir. May 22, 2009); 28 U.S.C. § 1404(a) (“For the

convenience of parties”). TCO AS first argues that Houston is more convenient because TCO

Products and NCS are headquartered in Houston and the majority of relevant witnesses are

employed and reside in Houston. ECF No. 71 at 8.

        In its response, NCS points out that the majority of witnesses relevant to TCO AS reside

in Norway and Canada. ECF No. 74 at 10. Typically, The Fifth Circuit’s 100-mile rule states that

“[w]hen the distance between an existing venue for trial of a matter and a proposed venue §

1404(a) is more than 100 miles, the factor of inconvenience of witnesses increases in direct

relationship to the additional distance to be traveled.” In re TS Tech USA Corp., 551 F.3d 1315,

1320 (Fed. Cir. 2008) (quoting Volkswagen I, 371 F.3d at 204–05). However, In re Genetech.

Inc. further clarifies this rule for foreign parties in that “the ‘100-mile’ rule should not be rigidly

applied such that it creates the result presented here.” 566 F.3d at 1344. “The witnesses from

Europe will be required to travel a significant distance no matter where they testify.” Id.

        Five potential witnesses with relevant information to the allegedly infringing device

reside in Norway. ECF. No. 74 at 10. They include, Mr. Brandsdal, designer of the allegedly

infringing TDP-PO product and CEO of TCO AS, and employees of TCO AS including Mr.

Tepu, Mr. Melhus, and Mr. Erikson. Id. NCS also points out the five remaining inventors of the

‘445 Patent who are all non-party witnesses that reside in Canada. Id. at 7. These potential

                                                   12
        Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 13 of 15



witnesses are traveling no matter where the trial takes place. Although the convenience of an

airport hub in Houston cannot be denied, as stated in a related case. In re Genentech dictates that

the potential marginal added distance between Waco and Houston in relation to Canada and

Norway is minute and should not significantly affect the cost or convenience of attendance, if at

all. NCS Multistage v. Nine Energy Serv., No. 6:20-CV-00277-ADA, 2021 U.S. Dist. LEXIS

60219, at *8 (W.D. Tex. Mar. 30, 2021); 566 F.3d at 1344.

       Lastly, NCS points out multiple potential non-party witnesses in this District. Id. at 5.

Importantly, TCO AS’s customer base is installed in “just about every basin in Texas,” thus, they

are substantially based in this District. ECF No. 62-2 at 37. Further, NCS argues that Waco

would be a more convenient venue for these non-party witnesses because of Waco’s proximity to

TCO AS’s customer base and Waco’s location in this District and the Court agrees. Id. at 5.

       By weighing the convenience of the potential witnesses in Houston and in West Texas

and finding that the cost of attendance for foreign witnesses is neutral, this factor is neutral.

      4. The “all other practical problems” factor weighs against transfer.

       “A parallel action in this District involving the same patent weighs heavily in the transfer

analysis.” SynKloud Techs., LLC v. Dropbox, Inc., 6:19-cv-00525-ADA, 2020 U.S. Dist. LEXIS

84958, at *10 (W.D. Tex. May 14, 2020) (Albright, J.). “Though this factor is not dispositive,

judicial economy favors having the infringement of the same patent considered by one judge.” Id.

On July 9th, 2020, NCS filed an additional suit in this Court asserting the ’445 Patent against

Nine Energy Service. See Civil Action No. 6-20-cv-00277-ADA. All of the claims asserted in

this case are also asserted in the Nine case. ECFNo. 74 at 12. Thus, in this case as in the related

case, “[b]ecause of the pendency of the related cases in the district, this factor weighs against

transfer.” NCS v. Nine, 2021 U.S. Dist. LEXIS 60219, at *9.



                                                   13
        Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 14 of 15



                              II. The public Volkswagen factors are neutral.

      5. The “administrative difficulties flowing from court congestion” factor weighs
         against transfer.

       Court congestion is considered “the most speculative” factor, and when “relevant factors

weigh in favor of transfer and others are neutral, then the speed of the transferee district court

should not alone outweigh all those other factors.” In re Genentech, 566 F.3d at 1347 (applying

Fifth Circuit law). Considerable progress has been made in this case. T he Court is less than a

year from the scheduled trial date of March 6, 2022. ECF No. 45 at 2. Further, the Markman

Hearing for this case is scheduled for June 4, 2021, only a month from the receipt of the motion

to transfer. ECF 45 at 2. These completed administrative tasks should outweigh the 0.1 month

difference in time resolution between the Houston district and the Waco district that TCO AS

refers to. ECF No. 71 at 10. Taking the administrative burden put on the Houston district for

tasks already complete in the Waco district into consideration, this factor weighs against transfer.

      6. The “Localized interest” weighs in favor of transfer.

       The Fifth Circuit has reasoned that this factor is tied to the burdens of jury service and that

the burdens of serving on a jury “‘ought not to be imposed upon the people of a community which

[have] no relation to the litigation.’” In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir. 2004)

(quotingGulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947)). Both WDTX and SDTX

assemble venire panels from individuals residing in the counties that compose a division. See

Final Order Re: Jurors in WDTX at 1-2 (W.D. Tex. Mar. 21, 2017) (C.J. Garcia); In re Amended

Jury Plan, Order2013-06, at § 5 (S.D. Tex. Jul. 5, 2013). The local interests of the SDTX

division derive from the individuals who work directly for NCS and TCO AS and the economic

impact each company has on Houston. Id. The local interests of the WDTX derive from the

indirect impact both NCS and TCO AS’s have on the WDTX through their customers in the

Permian Basin and the Eagle Shale Ford Play. Balancing the two, the jurors in Houston are more
                                              14
            Case 6:20-cv-00622-ADA Document 86 Filed 05/28/21 Page 15 of 15



directly impacted by the activity of both NCS and TCO AS, weighing this factor in favor of

transfer.

                                          IV. Conclusion

        The following table summarizes the Court’s conclusions for each factor:

 Factor                                                        Against Transfer For Transfer
 Relative ease of access to sources of proof                   X

 Compulsory process                                                                 X

 Cost of attendance                                            Neutral              Neutral

 All other practical problems                                  X

 Administrative difficulties flowing from court congestion X

 Localized Interest                                                                 X

 Familiarity of the forum with the law that will govern the    N/A                  N/A
 case
 Problems associated with conflict of law                      N/A                  N/A

        As such, finding that the balance of factors weighs against transfer leading to the

conclusion that the Southern District of Texas is not a clearly more convenient venue.

Accordingly, the Court finds that Defendant’s Motion to Dismiss and Motion to Transfer the

case pursuant to 28 U.S.C. § 1404(a) are both and hereby are DENIED.



SIGNED this 28th day of May, 2021.



                                                              __________________________
                                                              ALAN D ALBIGHT
                                                              UNITED STATES DISTRICT JUDGE




                                                 15
